Allen App. No. 1-07-58, 2008-Ohio-3234. This cause is pending before the court as an appeal from the Court of Appeals for Allen County. Upon consideration of amicus curiae Ohio Attorney General Richard Cordrays motion to participate in oral argument scheduled for November 4, 2009,
It is ordered by the court that the motion is granted. Amicus curiae Ohio Attorney General Richard Cordray shall be allotted five minutes for oral argument. Pursuant to S.Ct.Prac.R. IX(5)(A) appellant and appellee shall still be allotted 15 minutes each for oral argument.